Case:19-01267-KHT Doc#:1 Filed:09/18/19            Entered:09/18/19 13:33:23 Page1 of 9




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO


In re:                                             Chapter 13


JAMES DOUGLAS WAGER                                Case No.: 19-13619 KHT




         Debtor.




JAMES DOUGLAS WAGER                                Adversary Case No.: 19-


         Plaintiff,


vs.


LINEBARGER GOGGAN BLAIR &
SAMPSON, LLP and
NORTHWEST PARKWAY LLC


         Defendants.


                      COMPLAINT FOR VIOLATION OF 11 U.S.C. § 362



         AND NOW comes Debtor James Douglas Wager (“Plaintiff”), by and through counsel,
Matthew J. McCune, brings this adversary proceeding against Linebarger Goggan Blair &
Sampson, LLP (“Defendant Linebarger”) and Northwest Parkway (“Defendant Northwest”)
pursuant to § 362 of the United States Bankruptcy Code, 11 U.S.C. §§101 et seq. (“Bankruptcy
Case:19-01267-KHT Doc#:1 Filed:09/18/19                Entered:09/18/19 13:33:23 Page2 of 9




Code”) and the Federal Rules of Bankruptcy Procedure to obtain a determination that Defendants
are in violation of 11 U.S.C. §362(a) by willfully attempting to collect, assess or recover a claim
against the debtor that arose before the commencement of the present case after receiving notice
of the Plaintiff’s bankruptcy filing and pursuant to the Fair Debt Collection Practices Act (15
U.S.C. Section 1692) (hereinafter “FDCPA”) which prohibits debt collectors from engaging in
abusive, deceptive, and unfair practices.
                                 I.   JURISDICTION AND VENUE

   1. This court has jurisdiction in this adversary proceeding pursuant to 28 U.S.C. §157 and
       28 U.S.C. §1334 as this proceeding arises in the above-captioned Chapter 13 case filed in
       this federal judicial district. This matter is a core proceeding under 28 U.S.C. §157(b)(2).
       Venue in the District of Colorado is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a).
   2. The relevant statutory authority for the Plaintiff’s complaint is §362 of the Bankruptcy
       Code. This adversary proceeding is authorized by Rules 7001-70 of the Federal Rules of
       Bankruptcy Procedure.
   3. This Court has authority to hear the FDCPA claim in this case pursuant to U.S.C.
       §1692k(d).
   4. Plaintiff consents to entry of final judgment on all counts by the Bankruptcy Court in this
       case.
                                       II.   THE PARTIES

   5. Plaintiff, James Douglas Wager​, is the Debtor in the above captioned bankruptcy case.
       Plaintiff is a resident of Colorado. Plaintiff sought relief through a Chapter 13
       reorganization in 2019.

   6. Defendant, Linebarger Goggan Blair & Sampson, LLP​, is a debt collection agency
       with the principal place of business in Austin, Texas. Defendant holds itself out as
       “professional collection services by licensed attorneys” (https://www.lgbs.com/).
       Defendant Linebarger is acting as a debt collector for Defendant Northwest in this case.
Case:19-01267-KHT Doc#:1 Filed:09/18/19              Entered:09/18/19 13:33:23 Page3 of 9




  7. Defendant,​ ​Northwest Parkway,​ is a public toll road, with its principal place of
     business in Broomfield, Colorado. Defendant Northwest is a creditor in this Chapter 13
     case.

                             III.    FACTUAL ALLEGATIONS

  8. On 04/30/2019, Plaintiff filed for bankruptcy relief under Chapter 13 of the Bankruptcy
     Code.
  9. Listed on his Schedule E/F was Plaintiff’s obligation to Northwest Parkway for a
     nonpriority unsecured debt.
  10. This obligation owed to Northwest Parkway was for a consumer debt.
  11. Defendant Northwest was noticed with a Notice of Chapter 13 Bankruptcy Case (Official
     Form 309l) via the Bankruptcy Noticing Center on 05/03/19 by electronic transmission at
     brprocessor@pfccollects.com.
  12. The Notice of Chapter 13 Bankruptcy Case (Official Form 309l) of Plaintiff’s bankruptcy
     filing included Plaintiff’s name, address, case number, contact information for debtor’s
     attorney, meeting of creditors information, and the following relevant language related to
     the automatic stay:
         a. For the debtor listed above, a case has been filed under chapter 13 of the
             Bankruptcy Code. An order for relief has been entered. This notice has important
             information about the case for creditors, debtors, and trustees, including
             information about the meeting of creditors and deadlines. Read both pages
             carefully. The filing of the case imposed an automatic stay against most collection
             activities. This means that creditors generally may not take action to collect debts
             from the debtors, the debtors' property, and certain codebtors. For example, while
             the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency,
             repossess property, or otherwise try to collect from the debtors. Creditors cannot
             demand repayment from debtors by mail, phone, or otherwise. Creditors who
             violate the stay can be required to pay actual and punitive damages and attorney's
Case:19-01267-KHT Doc#:1 Filed:09/18/19               Entered:09/18/19 13:33:23 Page4 of 9




               fees. Under certain circumstances, the stay may be limited to 30 days or not exist
               at all, although debtors can ask the court to extend or impose a stay.
  13. Upon information and belief, after the filing of the case and proper notice being served,
     Defendant Linebarger was retained by Defendant Northwest to collect the debt from the
     Plaintiff.
  14. On July 2, 2019, a “Notice of Debt” collection letter was sent from the Defendant
     Linebarger on behalf of Defendant Northwest to the Plaintiff, in the amount of $418.30.
  15. Defendant Linebarger is a debt collector.
  16. This letter was sent after Plaintiff had filed for Chapter 13 Bankruptcy, and after the
     Defendants were notified of Plaintiff's bankruptcy case.
  17. Plaintiff alleges on information and belief that Defendant Northwest was aware at all
     times of all relevant events in Plaintiff’s bankruptcy case.
  18. Defendant Northwest received proper notice from the Bankruptcy Noticing Center.
  19. Despite having actual knowledge of the Plaintiff’s bankruptcy proceeding, Defendant
     Northwest assigned collection of the debt to the Defendant Linebarger.
  20. Defendant Linebarger served Plaintiff with a Notice of Debt in May of 2019.
  21. The Notice of Debt alleges debts owed to Northwest Parkway in 2019.
  22. On July 18 of 2019, Plaintiff, in an effort to mitigate the damages and resolve the dispute
     without the need for litigation, sent to Defendant Linebarger a letter instructing said
     Defendant that they were in violation of the automatic stay and the FDCPA.
  23. Said letter instructed Defendant Linebarger to respond by August 7, 2019 to resolve all
     issues.
  24. Additionally, on July 26, 2019, counsel for debtor spoke directly with Michael Deeds, an
     agent of Defendant Linebarger, in an effort to resolve the issues without the need for
     litigation.
  25. On July 26, 2019, counsel for debtor also emailed Michael Deeds information related to
     this matter in an effort to resolve the issues without the need for litigation.




                                  IV.    CLAIMS FOR RELIEF
Case:19-01267-KHT Doc#:1 Filed:09/18/19               Entered:09/18/19 13:33:23 Page5 of 9




                       1st CLAIM: VIOLATION OF 11 U.S.C, §362

  A. DEFENDANT NORTHWEST PARKWAY’S WILLFUL TRANSFER OF DEBT
     TO DEFENDANT LINEBARGER GOGGAN BLAIR & SAMPSON, LLP TO
     RECOVER A DEBT AGAINST THE DEBTOR THAT AROSE AFTER
     RECEIVING NOTICE OF THE PLAINTIFF’S BANKRUPTCY FILING
     VIOLATED SECTION 362 OF THE BANKRUPTCY CODE.

  26. 11 U.S.C §362(a)(1) provides that a petition for relief under the Bankruptcy Code
     “operates as a stay, applicable to all entities, of (6) any act to collect, assess, or recover a
     claim against the debtor that arose before the commencement of the case under this title.”
  27. The filing of Plaintiff’s bankruptcy petition operated as a stay, applicable to Defendant
     Northwest.
  28. Defendant’s violation of §362 was a “willful” violation. Courts have previously held that
     violations are “willful” if the party knew of the automatic stay and intended to take the
     action that violated the stay. In effect, the term "willful" refers to the deliberateness of
     the conduct, coupled with knowledge of the filing. ​In re Gagliardi,​ 290 B.R. 808,
     818-819 (Bankr.D.Colo. 2003).
  29. In the present case, the evidence establishes beyond dispute that Defendant Northwest
     knew of the automatic stay of 11 U.S.C. §362.
  30. Defendant Northwest had been noticed of the Plaintiff’s bankruptcy via the Bankruptcy
     Noticing Center several times.
  31. Defendant knew about the bankruptcy and that the automatic stay was applicable.
  32. Defendant clearly intended the actions that violated the automatic stay by retaining
     Defendant Linebarger to collect the Plaintiff’s debt on Defendant Northwest’s behalf.
  33. Once a court finds a violation of the stay to be willful, §362(h) makes the award of
     damages mandatory. ​Id.​ at 819.
  34. The Bankruptcy Code contains a specific cause of action against a creditor who causes
     injury to an individual by a willful violation of the automatic stay: “An individual injured
     by any willful violation of a stay provided by this section shall recover actual damages,
Case:19-01267-KHT Doc#:1 Filed:09/18/19                Entered:09/18/19 13:33:23 Page6 of 9




      including costs and attorney’s fees, and, in appropriate circumstances, may recover
      punitive damages. 11 U.S.C. §362(k)(1).
  35. If the Court finds a willful violation of the stay, the debtor in entitled to all reasonable
      attorney fees and costs; the court does not have discretion to award less​. In re Stainton,​
      139 B.R. 232 (B.A.P. 9​th​ Cir. 1992).
  36. Defendant Northwest actions in this case can only reasonably be understood as a willful
      violation of §362(a).


                      2nd CLAIM: VIOLATION OF 15 U.S.C. § 1692


  ​ B​. ​DEFENDANT LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
         ​VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT
          ​UNDER 15 U.S.C. §1692

  37. Defendant Linebarger violated the Fair Debt Collection Practices Act (15 U.S.C. Section
      1692) (hereinafter “FDCPA”) which prohibits debt collectors from engaging in abusive,
      deceptive, and unfair practices.
  38. Section 1692(k) of the FDCPA allows for any person to receive compensation for any
      actual damages and up to $1,000.00 additional damages for a violation of the FDCPA.
  39. Defendant Linebarger violated Sections 1692(b)(6) and 1692(c)(2) by sending the Notice
      of Debt letter to the Plaintiff after their bankruptcy case was filed.
  40. §§1692(b)(6) and (c)(2) precludes a debt collector from contacting a debtor when the
      debtor is represented by an attorney.
  41. Defendant Linebarger made fraudulent and deceptive statements to the Plaintiff through
      the Notice of Debt, by attempting to collect a debt.
  42. Defendant Linebarger violated §1692(e)(2)(A) by sending the Notice of Debt letter to
      the Plaintiff after their bankruptcy case was filed and stating that there was an “amount
      due” and owing on the debt that was included in the bankruptcy.
  43. §1692(e)(2)(A) precludes a debt collector from making a false or misleading statement
      about the legal status of any debt.
  44. Under the facts presented, this Court should find that the maximum $1,000 in statutory
Case:19-01267-KHT Doc#:1 Filed:09/18/19                Entered:09/18/19 13:33:23 Page7 of 9




      damage is available under the FDCP.
  ​C.​ ​PLAINTIFF IS ENTITLED TO ATTORNEY’S FEES AND COSTS INCURRED
        IN BRINGING THIS ACTION BECAUSE ATTORNEY INTERVENTION IS
        OFTEN NECESSARY TO PREVENT OTHER ACTUAL DAMAGES TO A
        DEBTOR.

  45. If the Court finds a willful violation of the stay, the debtor in entitled to all reasonable
      attorney fees and costs under §362(k)(1); the court does not have discretion to award less​.
      In re Stainton,​ 139 B.R. 232 (B.A.P. 9​th​ Cir. 1992).
  46. Attorney’s fees are reasonable in this case because attorney has spent time and resources
      in bringing forth this claim against the Defendants.
  47. Factors to be taken in consideration of reasonable attorneys fees and costs under §362 are
      the time spent, the quality of the services rendered and their value, the result produced,
      the skill required and the benefit conferred upon the debtor. ​In re Roman, 2​ 83 B.R. 1
      (B.A.P. 9th Cir. 2015) at 11.
  48. Plaintiff’s attorney attempted to mitigate damages with the Defendant Linebarger Goggan
      Blair & Sampson, LLP before bringing forth this claim by contacting Defendant’s with a
      letter of the violation of the Automatic Stay (“letter”), dated July 18, 2019.
  49. In that letter, Plaintiff’s attorney informed the Defendant Linebarger Goggan Blair &
      Sampson, LLP that they were in violation of the Bankruptcy Code, specifically §362, and
      the FDCPA.
  50. The letter stated that “This correspondence is our effort to efficiently mitigate the
      damages and fees related to these matters, as required by the Bankruptcy Court.”
  51. Defendants Linebarger Goggan Blair & Sampson, LLP were properly mailed the letter,
      and failed to respond to the letter by Wednesday, August 7, 2019, as indicated in the
      letter by Plaintiff’s attorney.
  52. This Court should find for the Plaintiff, as a measure of preventative litigation measures
      that will prevent future harm to the debtor’s.
  53. Accordingly, following completion of proceedings in this matter, counsel will seek an
      award of fees and costs incurred in the representation of Plaintiff.
Case:19-01267-KHT Doc#:1 Filed:09/18/19              Entered:09/18/19 13:33:23 Page8 of 9




                                  V.    RELIEF REQUESTED

   54. Plaintiff asks the Court for the following relief; (a) a judgment that Northwest Parkway is
      in willful violation of the automatic stay under §362(a) of the Bankruptcy Code; (b) an
      injunction against any further attempts by Northwest Parkway or its employees, agents,
      attorneys or assign to collect on the prepetition debt; (c) a judgment that Linebarger
      Goggan Blair & Sampson violated the Fair Debt Collection Practices Act under 15
      U.S.C. §1692; (d) an award of attorneys’ fees and costs under §362(k)(1); (e) an award of
      statutory damages of $1,000 pursuant to 15 § 1692(e); (f) an award of attorneys’ fees and
      costs under 15 §1692; (g) and such other and further relief as the court finds just and
      appropriate.

RESPECTFULLY SUBMITTED this 18​th​ day of September, 2019.




                                                    /s/ Matthew J. McCune
                                                    Matthew J. McCune
                                                    Attorney for Plaintiff
                                                    1888 Sherman St., Ste. 200
                                                    Denver, CO 80203
                                                    Phone 303-759-0728
                                                    matt@mccunelegal.com
Case:19-01267-KHT Doc#:1 Filed:09/18/19               Entered:09/18/19 13:33:23 Page9 of 9




                                CERTIFICATE OF MAILING


       I hereby certify that on the ​18th​ day of September, 2019, I placed a true and correct copy
of the foregoing SUMMONS & COMPLAINT FOR VIOLATION OF 11 U.S.C. § 362 in the
United States Mail, postage prepaid and addressed to:


Northwest Parkway LLC
3701 Northwest Parkway
Broomfield, CO 80023


Linebarger Goggan Blair & Sampson, LLP,
11001 West 120th Avenue, Suite 215
Broomfield, CO 80021


Linebarger Goggan Blair & Sampson, LLP,
Terrace 2, 2700 Via Fortuna Drive Suite 500
Austin, TX 78746




By: ​Charles Holmes
